MARSHALL, C. J.
1. An artisan who furnishes material or perform labor for the building or repair of chattel propert; has a valid common law lien upon such chatte property for the reasonable value of such labor an< materials while he retains such chattel property ii his possession.
2. Where such chattel property is encumbered b; a valid chattel mortgage, properly executed an< filed, according to the statutes of Ohio in sucl cases made and provided, such record is construe tive notice to persons who thereafter perform labo: or furnish materials in repairing such chattel prop erty, and the common law lien of such artisan i; subordinate to the lien of the mortgagee thereon.
3. A covenant in a chattel mortgage that th< mortgagor will take care of the property, and kee; it in first-class condition and order at all times, a mortgagor’s expense, does not constitute the mort gagor the agent of the mortgagee or authorize thi mortgagor, by his contract for repairs, to creati any lien which will take priority over such mort gagor. .
Judgment for plaintiff in error.
Robinson, Jones and Matthias, concur. Wanamaker, Day and Allen, JJ., dissent.